BE IT REMEMBERED:

       THAT at the term of the Honorable Court of Appeals for the Tenth District of the State of
Texas, held at Waco on the 1st day of January, 2016, present Chief Justice TOM GRAY Justices
REX D. DAVIS and AL SCOGGINS

       In the cause

No. 10-16-00288-CV

IN RE CCI GULF COAST UPSTREAM, LLC.

Original Proceeding

the following order was entered on the 27th day of September, 2016:

       “A response to the petition for writ of mandamus is requested. TEX. R. APP. P. 52.8(b).
Any response shall be filed with the Clerk of this Court within 21 days from the date of this order.”

        I, SHARRI ROESSLER, Clerk of the Court of Appeals for the Tenth District of Texas, at
the City of Waco, hereby certify that the foregoing is a true copy of the Order entered herein by
this Court in the above entitled and numbered cause as appears of record in Minute Book 13, Page
915.

                                              IN WITNESS WHEREOF, I hereunto set my hand
                                              and affix the seal of said Court at Waco, this day of
                                              A.D. 2016.

                                              SHARRI ROESSLER, CLERK

                                              By: ___________________________
                                                     Nita Whitener, Deputy Clerk